DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Status
Applicant’s reply dated 15 March 2021 to the previous Office action dated 15 September 2020 is acknowledged. Pursuant to amendments therein, claims 1-2, 5, 10-11, 14, 19, 22, 24, 29-30, and 49-56 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 22, 24, 29-30, and 49-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 October 2019.
	Claims 1-2, 5, 10-11, 14, 19, and 52-56 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 10-11, 14, 19, and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transplanted stem cells" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2, 5, 10-11, 14, 19, and 52-56 are rejected as depending from claim 1 without remedying such deficiency.
Claim 54 recites the limitation "the cytokine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear in what manner the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 5, 10-11, 14, 52-53, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2013/0331343 A1; published 12 December 2013; of record) in view of Mooney et al. (US 2008/0044900 Al; published 21 February 2008; of record).
Cao et al. discloses a method for promoting tissue repair or regeneration comprising introducing into a mammal a cell delivery vehicle comprising a biocompatible hydrogel to which a composition that binds to a Notch receptor is linked and a stem cell therein (claim 9) wherein the link is a covalent link (claim 2) wherein the composition comprises Delta-like1, Delta-like3, Delta-like4, Jagged1, or Jagged2 (i.e., differentiation factors that bond to a Notch receptor) (claim 4) wherein the stem cells are exposed to differentiation media that optionally contains BMP (i.e., growth factor) such as BMP-4, and the cells are encapsulated in alginate hydrogel (i.e., porous) (Example 1; paragraph [0040]) wherein the cells are implantable (paragraph [0019]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the implantable vehicle of Cao et al. following the suggestions of Cao et al. as discussed above, including making such vehicle with a porous alginate hydrogel with a composition covalently bound to the hydrogel and encapsulated therein wherein the composition comprises Delta-like1, Delta-like3, Delta-like4, Jagged1, or Jagged2 along with stem cells exposed to BMP-4, with a reasonable expectation of success.

Mooney et al. discloses a device including a scaffold composition incorporating (i.e., encapsulating) a bioactive composition (paragraph [0006]) wherein the bioactive composition may comprise growth factors, homing factors, and differentiation factors (paragraph [0007]) wherein the device may be implanted (paragraph [0010]) wherein the scaffold is porous to control egress of cells from the device (paragraphs [0016], [0049]) wherein the scaffold comprises a polymer matrix hydrogel (paragraph [0051]) wherein a preferred hydrogel material is alginate (paragraph [0052]) wherein the bioactive composition may be covalently bound to the scaffold composition (paragraphs [0008], [0018]) wherein release timing of bioactive substances is controlled by initial doping levels, concentration gradient of the substance, by embedding (i.e., encapsulating) the bioactive substances in scaffold material with a known leaching rate, by release as the scaffold material degrades, by diffusion from an area of concentration, by interaction of precursor chemicals diffusing into an area, by production/excretion of compositions by resident support cells, or by the physical or chemical structure of the scaffold (paragraph [0007]) wherein bioactive substances promote cell proliferation (paragraph [0081]) wherein the scaffold regenerates tissue surrounding the scaffold (paragraph [0042]) wherein release of bioactive substances occurs between 10-30 days (paragraphs [0144]-[0145]) or 3-10 days (paragraph [0150]) wherein suitable bioactive substances include BMP and cytokines/interleukins (paragraphs [0082]-[0083]) and wherein BMP can be BMP-2 (paragraph [0076]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao et al. and Mooney et al. by making the vehicle of Cao et al. as discussed above wherein BMP such as BMP-2 is included as a bioactive substance in the composition Cao et al. in a suitable amount to promote cell proliferation and regeneration of tissue surrounding the vehicle as suggested by Mooney et al., with a reasonable expectation of success.
Regarding the claimed recitation of “ectopic bone nodule”, the cells that proliferate around the above-described vehicle satisfy such claim limitation in that a proliferation/grouping of such cells is a “nodule”, and such nodule is ectopic in that it surrounds the vehicle and thus is abnormally located, and such nodule cells are bone cells since BMP is bone morphogenetic protein growth factor which thus provides for growth of bone cells.
Although Cao et al. does not explicitly disclose that the vehicle is porous as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein the vehicle is porous as suggested by Mooney et al., with a reasonable expectation of success, in order to control egress of the cells from the vehicle as suggested by Mooney et al.
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein release of bioactive substances therein including BMP growth factors therein occurs between 10-30 days or 3-10 days as suggested by Mooney et al., with a reasonable expectation of prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 56, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle of Cao et al. in view of Mooney et al. as discussed above wherein homing factor as suggested by Mooney et al. is included in the composition therein, with a reasonable expectation of success, because Mooney et al. teaches that such homing factor is appropriate for inclusion in cell-containing tissue regenerating vehicles/scaffolds as bioactive substance therein which helps promote cell proliferation.

Claims 1-2, 5, 10-11, 14, 19, 52-53, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Mooney et al. as applied to claims 1-2, 5, 10-11, 14, 52-53, and 55-56 above, and further in view of Kotov et al. (US 2009/0041825 A1; published 12 February 2009; of record).
	Cao et al. and Mooney et al. are relied upon as discussed above.
	Cao et al. and Mooney et al. do not disclose SDF-1 as in claim 19.
	Kotov et al. discloses a cell culturing construct wherein biological active agents are added thereto for inducing cell differentiation (paragraph [0014]) wherein one such bioactive agent is SDF-1 (paragraph [0107]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao .

Response to Arguments
Applicant's arguments filed 10 June 2020 have been fully considered but they are not persuasive.
Applicant argues that Cao et al. and Mooney et al. fail to teach or suggest growth factor in an amount effective to form an ectopic bone nodule (remarks page 11).  In response, Mooney et al. teaches use of growth factor such that the scaffold regenerates tissue surrounding the scaffold as discussed in the rejection, and thus such growth factor is necessarily used in an amount sufficient to regenerate such tissue surrounding the scaffold, and such tissue is an ectopic bone nodule as discussed in the rejection.
Applicant argues that Cao et al. and Mooney et al. teach entopic cell delivery rather than ectopic bone tissue formation (remarks pages 11-12).  In response, Mooney et al. teaches use of growth factor such that the scaffold regenerates tissue surrounding the scaffold as discussed in the rejection, and such tissue is an ectopic bone nodule in 
	Applicant argues that BMP-2 and DLL-4 synergistically generate lymphocytes and that such demonstrates unexpected results across the entire claimed genus in that all bone morphogenetic protein growth factors and Notch ligand differentiation factors share common properties (remarks pages 12-13).  In response, the asserted unexpected results are not commensurate in scope with the claims as required per MPEP 716.02(d) in that Example 1 appears to be limited to conjugated and tethered DLL-4 and specific cross-link density of alginate, and the claims are not so limited, and it is not readily apparent what all the constituents of the tested materials are and what concentrations of all such constituents were tested.  Moreover, simply indicating that BMP-2 shares common properties with other bone morphogenetic protein growth factors and DLL-4 shares common properties with other Notch ligand differentiation factors is akin to stating that BMP-2 is in the genus of bone morphogenetic protein growth factors and DLL-4 is in the genus of Notch ligand differentiation factors, which is insufficient to demonstrate that the unexpected results data for BMP-2 and DLL-4 can reasonable be extended to other members of the two genuses.  Extending such results to other genus members requires more of a showing than that they are in the same genus, and thus they share properties, and thus they would be expected to share unexpected results/properties.  Furthermore, applicant’s quotation of MPEP 2145 refers to not needing to show unexpected results over all unexpected properties; it does not refer to the claimed genus/range issue discussed above.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617